                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

KEVIN JUNE McCONER #401888,

               Plaintiff,
                                                     File no: 1:18-CV-745
v.
                                                     HON. ROBERT J. JONKER
JONATHAN DECKER, D.O., et al.,

               Defendants.
                                       /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on August 1, 2019 (ECF No. 32). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 32) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendants’ motions for summary judgment (ECF Nos.

13, 19) are GRANTED on the merits. Judgement shall enter against Plaintiff and in favor of

Defendants, dismissing all Plaintiff’s claims with prejudice.

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).


Date:   August 28, 2019                      /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
